DETAILED ACTION
Abstract Objections
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Currently the abstract is not narrative as it includes reference numbers.
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 14, 15, and 16 are rejected under 35 U.S.C. 102 as being anticipated by US 6,621,091 to Pratt.
	Regarding claims 14 and 15 Pratt discloses a cell enclosed by a plurality of walls (exterior walls, Fig. 1), a laser cutting apparatus (35, 37) in the cell (Fig. 1), an inner chamber (central portion, Fig.1) in the enclosed cell enclosed by at least one first wall (exterior) and at 
	Regarding claim 16 Pratt further discloses that the robot transfers the part from the inner chamber to the cutting station (col. 4, ln. 30-48).
	Regarding claims 1-6 and 8 Pratt discloses the above and further discloses that workpieces are transferred sequentially through the door (col. 5, ln. 43-58) and the door is sequentially closed while laser cutting (col. 5, ln. 24-33) as many times as desired.
	Regarding claim 7 Pratt further discloses that he workpiece can be rotated after passing through the door (col. 5, ln. 13-23).
	Regarding claims 9 and 10 Pratt further discloses that the handling robot can place the workpiece at cutting station (34) with the cutting station being in the inner chamber (Figs. 1 and 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt in view of US 6,204,469 to Fields.
claim 13, 19, and 20 Pratt does not discuss a slide conveyor.
However, Fields discloses a slide conveyor (col. 5, ln. 37-39). 
The advantage of utilizing a slide conveyor is to save energy by utilizing gravity to transport a workpiece.  Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Pratt by adding the conveyor as in Fields between the doors of Pratt, which must be at different heights in order to transport with a slide conveyor, in order to save energy by utilizing gravity to transport a workpiece.  
Reasons for Allowability
	The following is an examiner’s statement of reasons for allowability:
	Claims 11, 12, 17, and 18 are objected to as dependent on a rejected claim, but would be allowable over the art if rewritten in independent form.
	None of the references disclose that the inner chamber is a first chamber and second chamber with a first robot between the first inner chamber and laser cutting station and a second robot between the second inner chamber and laser cutting chamber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761